Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
The amendments filed on 02/07/2022 have been entered. Claim 2 is canceled. Claims 1, 3-4, 11-13, 15-17, and 23-25 are amended. Claims 1 and 3-25 remain pending in the application. Applicant amendments overcome all objections and 112 (b) rejection of claims 2-4 and 6-20, therefore, those 112 (b) rejections and objections in the previous office action are withdrawn.
Applicant's arguments have been fully considered but they are either unpersuasive or moot due to a new ground of rejection, necessitated by amendment:
On page 13 of response, Applicant argues Scheffler does not disclose or suggest determining a group nominal response of a plurality of like gas sensors , Scheffler does not disclose or suggest analyzing the sensor response of each of the plurality of like gas sensors to the periodically applied electrical signals based upon such a group nominal response.

In response, the examiner notes that this argument is moot due to a new ground of rejection, necessitated by amendment. In this case, the examiner notes that “determining a group nominal response of a plurality of like gas sensors” and “analyzing the sensor response of each of the plurality of like gas sensors to the periodically applied electrical signals based upon such a group nominal response” is met by the combination of Scheffler and Shariati. Scheffler discloses the one or more threshold values for the sensor response are determined for a sensor (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds); “determining a group nominal response of Scheffler and Shariati .Shariati in e.g. ¶0017 and ¶718 teaches for a 

On page 18 of response, Applicant argues Shariati and Scheffler cannot be combined as Shariati discloses a sensor designed to be used in connection with a liquid-phase, biological sample but Scheffler’s sensor is an electrochemical sensor thereof for detection of gas- phase analytes.
In response the examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shariati is teaching an electrochemical sensor with working and reference electrodes for measuring an analyte in a sample fluid is reasonably pertinent to the claimed limitations. Both Scheffler and Shariati teach the use of a working electrode and reference electrode to detect analyte(s) in a fluid.  Further, the analyte of Shariati may be a gas such as CO2, oxygen, etc. (Shariati - [0289], [0294], [0311], [0360], etc.),Therefore, the examiner finds the aforementioned argument unpersuasive.  

On pages 18-19 of response, Applicant argues that the stability evaluation of Shariati is carried out determine the end of a predictable break-in period for a sensor designed for use in connection a liquid-phase analyte and such a methodology is unrelated to any previous determination of a potential malfunction (or threshold variance from expected behavior) via period electrical interrogation as occurs in the first mode of the presently claimed method for a 
In response the examiner notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, one of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors. Further, the examiner notes that Shariati explicitly teaches  (¶0984) that the sensor stability evaluation may be carried out after the break-in time for the sensor. “In some embodiments, the processor module is configured to wait a period of time, such as but not limited to a predetermined break-in time period (e.g., a period of time approximately the length of an average break-in time for a particular sensor configuration), prior to evaluating sensor stability” (Shariati - ¶0984). Therefore, the examiner finds the aforementioned argument unpersuasive.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler et al. (US 20130186777 A1, prior art of record) in view of Shariati et al. (US 20090137887 A1,” Shariati”).

Regarding claim 1, Scheffler in Fig. 2A discloses a method of operating a gas sensor for a gas analyte including a sensing component, comprising:
in a first mode, interrogating the sensor (100) by periodically applying (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period ) an electrical signal (¶0008- electronically interrogate the at least one gas sensor for detecting the analyte gas to determine the operational state or functionality thereof) to the sensing component (working electrodes 150a,150b) of the sensor (100), measuring a sensor response (¶0008-measuring a response of an electrochemical sensor to the electronic simulation) to the electrical signal which is indicative of a sensitivity of the sensor each time the electrical signal is applied (¶0008-¶0009-the measured response is a potential difference or current, reactance or capacitance of the sensing element) to the sensing component (150a,150b), analyzing the sensor response to the periodically applied electrical signals in the first mode to determine whether one or more thresholds have been exceeded based upon the sensor response determined each time the electrical signal is applied to the sensing component in the first mode (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds), entering a second mode (¶0196- e.g., second mode is any of options c and d that a user or instrument to repeat the “interrogation method” or signal the user or system to perform a “gas calibration”), if the one or more thresholds are exceeded  in the first mode(¶0196-¶0197- if the data from electronic interrogation of a sensor is "non-conforming" or outside of one or more 
Scheffler fails to disclose to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.  
Shariati in ¶0984 teaches to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability as taught by Shariatic and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors.

Regarding claim 3, Scheffler in view of Shariati teaches all the limitations of claim 1, as set forth above. Scheffler fails to disclose determining a rate of change of the sensor response during the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability and determining a rate of change of the sensor response to determine if the sensor response applied electrical signals is stabilizing as taught by Shariatic and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode for determining a rate of change of the sensor response during the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors.
Regarding claim 5, Scheffler in view of Shariati teaches all the limitations of claim 1, as set forth above. Scheffler further discloses the sensor response is determined without application of a test gas to the sensor (¶0008).

Regarding claim 6, Scheffler in view of Shariati teaches all the limitations of claim 3, as set forth above. Scheffler further discloses at least one of a magnitude and a direction of the rate of change of the sensor response is determined (¶0031).

Regarding claim 7, Scheffler in view of Shariati teaches all the limitations of claim 3, as set forth above. Scheffler further discloses the sensor is an electrochemical gas sensor (e.g., ¶0006 or ¶0016,¶0120) and the sensing component is a working electrode (Fig.1 ,150a,150b) of the electrochemical gas sensor (110 and ¶0027).

Regarding claim 8, Scheffler in view of Shariati teaches all the limitations of claim 7, as set forth above. Scheffler further discloses a value for the sensor response is determined on the 

Regarding claim 9, Scheffler in view of Shariati teaches all the limitations of claim 8, as set forth above. Scheffler further discloses the at least one defined parameter of the sensor response is a baseline value of the sensor response (¶0165).

Regarding claim 10, Scheffler in view of Shariati teaches all the limitations of claim 8, as set forth above. Scheffler further discloses the value for the sensor response at each of the periodically applied electronic interrogations is a change in the value of at least one defined parameter of the sensor response measured at each of the periodically applied electronic interrogations from a value thereof determined at a calibration of the sensor (¶0207-¶0209).

Regarding claim 11, Scheffler in view of Shariati teaches all the limitations of claim 1, as set forth above. Scheffler further discloses the one or more thresholds for the sensor response are determined by tracking a value of the sensor response over time and determining an upper threshold and a lower threshold of nominal behavior for the sensor (¶0019-a control system determining that the operational status based upon one or more predetermined thresholds, ¶0196-¶0197 determined set points or thresholds).

Regarding claim 12, Scheffler in view of Shariati teaches all the limitations of claim 1, as set forth above. Scheffler discloses the one or more threshold values for the sensor response are determined for a sensor (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds).

Shariati in e.g. ¶0017 and ¶718 teaches for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more threshold values for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).

Regarding claim 13, Scheffler in view of Shariati teaches all the limitations of claim 12, as set forth above. Scheffler discloses one or more other thresholds are determined by tracking the sensor response of a sensors (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds).
Scheffler fails to disclose by tracking the sensor response of each of the plurality of like sensors over time and determining an individual upper threshold and an individual lower threshold of nominal behavior for each of the plurality of like sensors.
Shariati in e.g. ¶0017 and ¶718 teaches by tracking the sensor response of each of the plurality of like sensors over time and determining an individual upper threshold and an individual lower threshold of nominal behavior for each of the plurality of like sensors (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).

Regarding claim 14, Scheffler in view of Shariati teaches all the limitations of claim 13, as set forth above.  Scheffler fails to disclose the second mode is entered for a sensor based upon a comparison the sensor response to the upper threshold and the lower threshold as well as to the individual upper threshold and the individual lower threshold.
Shariati in e.g. ¶0017 and ¶718 teaches the second mode is entered for a sensor based upon a comparison the sensor response to the upper threshold and the lower threshold as well as to the individual upper threshold and the individual lower threshold (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do the comparison the sensor response to the upper threshold and the lower threshold as well as to the individual upper threshold and the individual lower threshold as taught by Shariati for the second mode of Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).

Regarding claim 15, , Scheffler in view of Shariati teaches all the limitations of claim 7, as set forth above. Scheffler discloses the one or more thresholds for the sensor response are determined and determining an upper threshold and a lower threshold of nominal behavior for the sensor (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds).
Scheffler fails to disclose the one or more thresholds for the sensor response are determined by tracking a value of the sensor response over time and determining an upper threshold and a lower threshold of nominal behavior for the sensor.
Shariati in e.g. ¶0017 and ¶718 teaches the one or more threshold values for the sensor response are determined by tracking a value of the sensor response over time and determining an upper threshold and a lower threshold of nominal behavior for the sensor (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more thresholds for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).

Regarding claim 16, Scheffler in view of Shariati teaches all the limitations of claim 7, as set forth above. Scheffler discloses the one or more thresholds for the sensor response are determined by tracking the sensor response over time for a sensor and determining a group upper threshold and a group lower threshold of nominal behavior for a sensor (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds).
Scheffler fails to disclose the one or more threshold values for the sensor response are determined by tracking the sensor response over time for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Shariati in e.g. ¶0017 and ¶718 teaches the one or more thresholds for the sensor response are determined by tracking the sensor response over time for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more thresholds for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).

Regarding claim 17, Scheffler in view of Shariati teaches all the limitations of claim 16, as set forth above. Scheffler discloses one or more other thresholds are determined by tracking the sensor response of a sensor and determining an individual upper threshold and an individual lower threshold of nominal behavior for a sensor.
Scheffler fails to disclose over time for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Shariati in e.g. ¶0017 and ¶718 teaches one or more other threshold values are determined by tracking the sensor response of a sensor and determining an individual upper threshold and an individual lower threshold of nominal behavior for a sensor (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more thresholds for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).
Regarding claim 18, Scheffler in view of Shariati teaches all the limitations of claim 17, as set forth above.  Scheffler fails to disclose the second mode is entered for each of the based upon a comparison the sensor response of each of the plurality of like sensors to the group upper threshold and the group lower threshold as well as to the individual upper threshold and the individual lower threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine one or more threshold values for the sensor response over time as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).

Regarding claim 19, Scheffler in view of Shariati teaches all the limitations of claim 16, as set forth above.  Scheffler discloses each of the plurality of like sensors has at least one common characteristic other than being a like sensor (figs.3 all sensors are in a same geographical area of deployment).
Regarding claim 20, Scheffler in view of Shariati teaches all the limitations of claim 1, as set forth above.  Scheffler discloses the at least one common characteristic is a geographical area of deployment (figs.3 all sensors are in a same geographical area of deployment).

Regarding claim 21, Scheffler in view of Shariati teaches all the limitations of claim 1, as set forth above.  Scheffler further discloses data from the sensor is transmitted to a remote processor system for analysis (¶0037- The control system may, for example, be activated from a position remote from the position of the system).

Regarding claim 22, Scheffler in view of Shariati teaches all the limitations of claim 1, as set forth above.  Scheffler in FIG. 3J discloses data from a second gas sensor (e.g., 420) for a second gas analyte different from the gas analyte (¶0133) or data from a third sensor (430-440) for an environmental condition is transmitted to the gas sensor (400).

Regarding claim 23, Scheffler in Fig. 2A discloses a system, comprising:
a sensor comprising a sensing component (working electrodes 150a, 150b) having at least one property sensitive (e.g., ¶0018, ¶0064-¶0065) to an analyte (at least Abstract- analyte gas or ¶0133 sensing gas analytes such as CO and etc.); and
circuitry (e.g. 190) in operative connection with the sensing component (working electrodes 150a, 150b) configured in a first mode to interrogate the sensor by periodically applying  (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period) an electrical signal to the sensing component (potential between working electrodes 150a,150b and reference electrode 170), measuring a sensor response (e.g.,¶0008-¶0009) to the electrical signal which is indicative of a sensitivity of the sensor each time the electrical signal is applied to the sensing component (e.g., working electrodes 150a,150b),  analyze the sensor response to the periodically applied electrical signals in the first mode (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period) to determine (¶0196), based upon the comparison of sensor response to one or more thresholds (¶0019, ¶026, and ¶0196-- automatic or automated gas calibration of sensor), whether to enter a second mode,  if one or more thresholds are exceeded (¶0196-¶0197- if the data from electronic interrogation of a sensor is "non-conforming" or outside of one or more determined set points or thresholds, the next task that is second mode such as calibration of change of parameters), the 
Scheffler fails to disclose to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.  
Shariati in ¶0984 teaches to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability as taught by Shariatic and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors.

Regarding claim 24, Scheffler in Fig. 2A and Figs.3I-3K discloses a method of operating a system including a plurality of like gas sensors, each of the plurality of like gas sensors including a sensing component, comprising:
in a first mode (¶0199, ¶0008), interrogating each of the plurality of like gas sensors (e.g., Fig.3H-3J 410-430) by periodically applying (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time 
Scheffler fails to disclose for a plurality of like sensors and determining a group nominal response.
Shariati in e.g. ¶0017 and ¶718 teaches for a plurality of like sensors and determining a group nominal sensor (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a group nominal response as taught by Shariati for Scheffler’s sensors. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration (Shariati-¶0718).

Regarding claim 25, Scheffler in view of Shariati teaches all the limitations of claim 24, as set forth above.  Scheffler further discloses comprising determining whether to enter a second mode, for each of the plurality of like gas sensors based upon comparison of the sensor response of each of the plurality of like gas sensors to the group nominal response of the plurality of like gas sensors in the first mode (¶0196-¶0210), periodically applying (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration 
Scheffler fails to disclose to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.  
Shariati in ¶0984 teaches to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability as taught by Shariatic and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors.
Scheffler fails to disclose for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Shariati in e.g. ¶0017 and ¶718 teaches for a plurality of like sensors and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors (a retrospective analysis of sensor sensitivities and/or baselines collected from a set of sensors/patients, assuming that the set is representative of future data).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of Shariati and TOLMI, (CN-106662559-B, prior art of record - all citations are to the previously provided English translation).

Regarding claim 4, Scheffler in view of Shariati teaches all the limitations of claim 1, as set forth above. Scheffler further discloses changing the one or more thresholds (¶0196- If the data from, for example, an electronic interrogation or life and health test of a sensor is “non-conforming” or outside of one or more determined set points or thresholds, one or more of a to f tasks may be performed either individually or in any combination and option b) change the reporting parameters of the sensor ¶0198- in the case of changing the parameters of the sensor/instrument, parameters such as A set point for an alarm threshold may be changed).

Scheffler fails to disclose after determining that the sensor response to the periodically applied electrical signals has stabilized.
TOLMI teaches after determining that the sensor response to the applied electrical signals has stabilized (¶0089).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856